Citation Nr: 1748293	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for enthesopathy of the right knee.

2. Entitlement to an initial rating in excess of 10 percent for enthesopathy of the left knee.

3. Entitlement to an initial rating in excess of 10 percent for right knee strain.

4. Entitlement to an initial rating in excess of 10 percent for left knee strain.

5. Entitlement to an initial rating in excess of 20 percent for degenerative disease of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that awarded service connection for the Veteran's bilateral knee and right shoulder disabilities.

In August 2013 and August 2016, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are now returned to the Board for further review. 

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for right shoulder degenerative disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right knee enthesopathy has not limited his right knee flexion to 30 degrees or less or right knee extension to 10 degrees or more.

2. The Veteran's right knee strain has not caused moderate or severe instability of the knee.  
3. The Veteran's left knee enthesopathy has not limited his left knee flexion to 30 degrees or less or left knee extension to 10 degrees or more

4.  The Veteran's left knee strain has not caused moderate or severe instability of the knee.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for enthesopathy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261 (2016).

2. The criteria for a rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

3. The criteria for a rating in excess of 10 percent for enthesopathy of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261 (2016).

4. The criteria for a rating in excess of 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Regarding the duty to assist, the Board remanded these matters in August 2013 and August 2016 for additional development, which has been substantially completed.  Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran has been assigned initial 10 percent ratings for enthesopathy of each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion.  He has also been assigned separate 10 percent ratings for  knee strain for each knee, effective October 15, 2013, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other impairment of the knee.

Diagnostic Code 5257, other impairment of the knee, rates recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent rating, moderate impairment warrants a 20 percent rating, and severe impairment warrants a 30 percent rating.  The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion limited to 45 degrees warrants a 10 percent rating, and flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg, extension limited to 5 degrees warrants a noncompensable (0 percent) rating while extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

During the June 2007 VA examination, the Veteran stated that his knee pain worsened when he kept his knees in full extension for more than 15 minutes or flexion for more than 30 minutes or when he walked more than a mile.  He denied having flare-ups and but reported constant stiffness.  He denied instability, locking, giving way, fatigability, or lack of endurance.  Range of motion (ROM) of the left knee measured from 0 degrees of extension to 136 degrees of flexion, without pain.   ROM of the right knee measured from 0 degrees of extension to 134 degrees of flexion.  The examiner noted audible crepitus of the left knee but none in the right knee.  The examiner did not observe objective signs of pain, instability, weakness, incoordination, or fatigue for either knee.

Treatment records dated May 2008 show complaints of pain and that the Veteran's knees were tender to palpation.  Both knees had full ROM and were stable.

In June 2012, the Veteran complained of right knee pain and stiffness.  The provider noted a large oblique tear of the medial meniscus.

August 2012 treatment records from MGO show that the Veteran reported right knee pain.  On examination, there was medial joint line tenderness.  Active and passive ROM showed extension to 0 degrees and flexion to 135 degrees.  Strength testing was normal.  The McMurray test was mildly positive.  The impression was right  knee medial meniscal tear and patellofemoral degenerative joint disease.

During the October 2013 VA examination, the Veteran denied having flare-ups.  ROM testing showed both knees had flexion to 140 degrees or greater with pain starting at 140 degrees.  Extension measured to 0 degrees, bilaterally.  No changes were observed after repetitive testing.  Both knees were tender to palpation.  Stability tests showed +1 or 0-5 millimeters of movement for both knees.  The examiner did not observe subluxation or dislocation.  No functional impairment of the legs was noted.

The Veteran had magnetic resonance imaging (MRI) tests of both knees in June 2015.  The MRI of the right knee showed tearing of the medial meniscus with para meniscal cyst formation as well as mild chondromalacia in the medial compartment and mild patellofemoral chondromalacia.  The left knee showed signs of subtle tearing of the meniscus in the posterior horn.  Also noted was mild chondromalacia within the medial compartment and mild trochlear chondromalacia.

January 2017 treatment records from MGO show a mild varus malformity of the left knee and that the knee was tender to palpation.  ROM testing showed flexion to 130 degrees with pain in the end of flexion and extension to 0 degrees.

During the March 2017 VA examination, the Veteran reported that he was receiving steroid injections.  He denied having flare-ups of the knee or lower leg and denied functional loss or functional impairment.  ROM testing of the right knee showed flexion to 130 degrees and extension to 0 degrees.  After repetitive use, the right knee flexion measured to 125 degrees.  The left knee ROM testing showed flexion to 125 degrees and extension to 0 degrees.  After repetitive use, the left knee flexion measured to 115 degrees.  The examiner stated that the range of motion did not contribute to functional loss for either knee.  The examiner did not observe pain on examination or with weight bearing for either knee.  There was no localized pain, tenderness, or crepitus.  The examiner stated that fatigue contributed to functional loss; however, pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  There was no evidence of ankylosis, recurrent subluxation, or lateral instability for either knee.

The Board has reviewed all of the evidence but finds that a rating in excess of 10 percent for either knee for enthesopathy is not warranted.  As noted above, the Veteran's knees are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion of the knees.  However, higher ratings are not warranted under this diagnostic code because none of the VA examinations or private treatment records indicate that the Veteran's flexion of either knee more nearly approximated a limitation to 30 degrees or less.  As noted above and in numerous other private treatment records not specifically cited herein, at most the Veteran's right knee flexion has been limited to 125 degrees with pain and after repetitive use and the left knee flexion has been limited to 115 degrees with pain after repetitive use.  Thus, the range of motion for both knees has far exceeded the limitations required for a higher rating under Diagnostic Code 5260 even with consideration of factors such as pain, fatigue, crepitus, and functional limitations with sitting, standing, and walking.

The Board has considered whether a separate rating is warranted for either knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of extension.  However, the Veteran's extension has been normal for both knees for the entire pendency of the claim.  The Board has considered factors such as pain and fatigue but finds that these symptoms have already been considered in the assignment of the 10 percent rating under Diagnostic Code 5260.  In fact, it is only with consideration of these symptoms that the current 10 percent rating under Diagnostic Code 5260 is supported for each knee.  Thus, the Board cannot rate the same symptoms again under Diagnostic Code 5261 because a separate rating in this instance would violate the rule against pyramiding.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased evaluations are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluations, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 disability evaluations under Diagnostic Code 5260.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  On VA examination, the additional limitation of motion on repetitive testing does not approximate that which is needed for the next higher evaluation.   Therefore, the Board finds that the preponderance of the evidence is against the assignment of initial ratings in excess of 10 percent.

Regarding entitlement to an increased rating for bilateral knee strain under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the Board notes that objective evidence of instability was first documented in the October 2013 VA examination.  Since that time, there has been no indication of worsening symptoms of instability.  Without evidence of moderate recurrent subluxation or lateral instability, a higher rating cannot be assigned for either knee under this diagnostic code.

Finally, the Board observes that the Veteran has a torn meniscus of the right knee.  However, the treatment records do not show that the condition has caused frequent episodes of "locking," pain, and effusion into the joint.  As such, a separate rating cannot be granted at this time under 38 C.F.R. § 4.71a, Diagnostic Code 5258, for dislocated semilunar cartilage.

Based on the foregoing, the Board finds that the evidence does not support the assignment of ratings in excess of 10 percent for either knee for bilateral enthesopathy.  Further, without evidence of worsening instability, ratings in excess of 10 percent are not warranted for either knee for bilateral knee strain.  Consequently, the Veteran's claims seeking increased ratings for bilateral knee enthesopathy and bilateral knee strain must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for enthesopathy of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for enthesopathy of the left knee is denied.

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied.

Entitlement to an initial rating in excess of 10 percent for left knee strain is denied.


REMAND

The Veteran seeks a rating in excess of 20 percent for his right shoulder degenerative disease.  Treatment records show that the Veteran had right shoulder arthroscopy in April 2017.  The most recent VA examination was conducted in March 2017.  Consequently, the Board finds a remand is necessary to schedule a VA examination to determine the current severity of the Veteran's right shoulder disability.


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record updated VA treatment records, if any, and any identified private treatment records. 

2. Thereafter, schedule a VA examination to determine the current severity of the Veteran's right shoulder disability.  The examiner must be provided access to the electronic claims file and indicate review of the file in the examination report.  

All necessary testing must be completed and ranges of motion in active motion, passive motion, weight-bearing, and non-weightbearing, for the right and left shoulder joints must be documented.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


